Appellate Case: 22-2030      Document: 010110697147          Date Filed: 06/15/2022     Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                               FOR THE TENTH CIRCUIT                               June 15, 2022
                           _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  BRYCE FRANKLIN,

        Plaintiff - Appellant,

  v.                                                             No. 22-2030
                                                     (D.C. No. 1:19-CV-00450-MIS-KRS)
  FNU HORTON, Warden; HECTOR H.                                   (D. N.M.)
  BALDERAS, Attorney General for the
  State of New Mexico,

        Defendants - Appellees.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        Bryce Franklin, a New Mexico state prisoner proceeding pro se, requests a

 certificate of appealability (“COA”) to appeal the dismissal of his 28 U.S.C. § 2241

 petition.1 Because the district court’s ruling is not reasonably debatable, we deny a COA

 and dismiss the appeal.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
           Franklin styled his petition as one brought under 28 U.S.C. § 2254. But the
 district court correctly construed it as a § 2241 petition because it attacks the execution of
 his sentence. See United States v. Furtnan, 112 F.3d 435, 438 (10th Cir. 1997).
Appellate Case: 22-2030      Document: 010110697147          Date Filed: 06/15/2022      Page: 2



        To appeal the dismissal of a § 2241 petition, a state prisoner must obtain a COA.

 Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000). We will issue a COA only if the

 prisoner shows “that jurists of reason would find it debatable whether the petition states a

 valid claim of the denial of a constitutional right and that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted).

        Franklin argues that his due process rights were violated during a prison

 disciplinary proceeding for possessing tattoo paraphernalia. Specifically, he argues that

 (1) there was insufficient evidence to support a finding of wrongdoing, and (2) he was

 prohibited from calling a witness (a fellow prisoner) who could have allegedly provided

 favorable testimony.

        The district court, and the magistrate judge for that matter, thoroughly examined

 both arguments. After providing detailed reasoning, it concluded that Franklin’s due

 process rights were not violated. On appeal, Franklin fails to adequately identify any

 errors in the district court’s analysis. Nor do we see any. So, because the district court’s

 ruling is not fairly debatable, we deny a COA and dismiss the appeal.2


                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge




        2
          We grant Franklin’s motion to proceed in forma pauperis, but we remind him
 that he must make partial payments until the fee is paid in full.
                                               2